internal_revenue_service number release date index number ------------------------------------------- ----------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no -------------- telephone number ---------------------- refer reply to cc tege eoeg eo1 plr-112870-16 date date ---------------------- -------------- organization -------------------------------------- x state1 corporations ------------------------- y company show --------------------- ------- ---------------------------------------------------------- dear ------------------------------------- this is in response to organization’s letter dated date in which organization requested certain rulings with respect to sec_4941 and sec_4943 of the internal_revenue_code facts organization is an exempt_organization described in sec_501 and classified as a private_foundation under sec_509 organization is a foundation under the laws of state1 dedicated to supporting children education and health services x hosted show for many years on television during which he became an american icon during x’s career he was able to negotiate an agreement with the television network for the copyrights name and likeness rights and publicity rights to show and other special shows during x’s life these copyrights name and likeness rights and publicity rights were held by two corporations collectively corporations s_corporations held entirely by a taxable trust in x’s name x and y are family members that are not described in sec_4946 x and y had an employment relationship that spanned several decades over the decades y was plr-112870-16 employed on show and started as a summer intern and worked his way up to producer during the years that y was employed on show he traveled closely with x and became his confidant trusted advisor and creative partner after x’s retirement y continued to work with x to manage the licensing of the episodes of show and evaluate other projects y worked with x to help distribute episodes of show y gained a deep understanding over time of the content of the episodes of show and other intellectual_property licenses and copyrights associated therewith and therefore acquired an encyclopedic knowledge of all of the episodes of show based upon their long-term relationship x decided to grant the exclusive right to market show to company an organization wholly owned by y by entering into license agreements between corporations and company the license agreements between corporations and company gave company the sole and exclusive rights to license rent lease exhibit distribute reissue and deal in the episodes of show and the movies created therefrom as well as all ancillary rights including merchandising and music rights of show the license agreements between the companies provided a profit share in the revenue from the use of these rights with a majority to corporations and the remainder to company the license is just over half way beyond the term of the license the agreement could have been terminated by x at any time prior to his death and the agreement would be terminated if y lost control of percent of company or no longer otherwise controlled company upon x’s death and through the administration of his estate the rights and privileges associated with the episodes of show owned by corporations were distributed to organization by the terms of the trust that owned corporations additionally the license agreements between corporations and company were transferred to organization after organization received the rights and privileges associated with the episodes of show a separate agreement was entered into between organization and company as to publicity rights this agreement provides company the exclusive right to license any publicity rights for x’s name and likeness y has been an advisor to organization organization has represented that at no point has this advisory role risen to the level of managing organization as described in b y does not participate in governance or financial decisions regarding organization including but not limited to investment or operational expenses y’s long and close relationship with x enables y to advise organization about the types of charitable work that x desired with regard to organization additionally y’s presence as an advisor enables y to support organization’s charitable work by providing acce sec_1 while y has never acted as a director for organization y had been appointed as a director of organization’s predecessor foundation by x y resigned as the director of the predecessor foundation during the administration of x’s estate subsequently the predecessor foundation merged into organization plr-112870-16 to nonpublic stories about x to share with donees for these reasons organization represents that y provides unique attributes that would be beneficial to furthering organization’s exempt_purpose organization also states that appointing y as an officer and a director is consistent with x’s wishes therefore organization wants y to serve as a director and officer of organization further organization has reviewed its assets and thinks it is in its best interest to transfer the license agreements copyrights publicity rights agreement and name likeness rights from the episodes of show into a limited_partnership lp the transfer of the intellectual_property rights into lp will provide greater liability protection to organization and its other assets in the event of any litigation related to the intellectual_property rights lp will receive passive_income in the form of royalties and license fees and will not engage in any other activities or earn income from any other source organization plans on creating a wholly owned corporation that will then be the general_partner of lp and hold a one percent share of the interest of lp the remaining ninety- nine percent of the ownership of lp would belong to organization as a limited_partner lp would engage in no activities other than holding and managing all of the intellectual_property rights associated with the episodes of show and would retain the license agreements and publicity rights agreement for those rights with company organization commissioned a report produced by a third party entertainment consulting firm that shows that company holds a unique advantage over others for licensing rights to these episodes the report’s conclusion relies on the long relationship between x and y the long and continuous work on the episodes of show that make up the basis of the intellectual_property and the trust x put in y over multiple decades the report also provides information on a proprietary system used by company to search and access the numbers of interviews skits or general themes present in the episodes finally the report provides that y due to his experience with x has an encyclopedic knowledge of the episodes providing a real time response to the types of clips and videos that might be available to a potential user for these reasons the consulting firm concludes that company as run by y provides a unique service for the sell licensing and distribution of organization’s intellectual_property rights in x’s episodes that could not be matched by other firms or systems without substantial harm to organization’s income from licensing the rights to the episodes the report also concludes that company can perform the services at a much lower cost of operations because of y’s deep knowledge and ability to catalogue find and describe the necessary clips on his own providing much lower overhead than other firms in that industry the lower overhead leads to a return that is at least as favorable as can be found from other firms offering similar services company’s sole business is to license rent lease exhibit distribute reissue and deal in the show episodes and the movies created therefrom as well as all ancillary rights including merchandising and music rights for these episodes of show company has no other business and is not in a position to perform similar services for other plr-112870-16 entertainment material y’s knowledge of x’s work makes y uniquely capable of handling these rights for those episodes and he could not perform the same services for other materials as he lacks the requisite knowledge and experience rulings requested the following rulings have been requested following the transfer of the license agreements copyrights publicity rights agreement and name likeness rights to the lp y sole owner of company will be able to serve as a director and officer of organization without violating the provisions against direct or indirect self-dealing transactions with organization within the meaning of sec_4941 and sec_53 b formation of lp and the proposed transfer of the copyrights license agreements publicity rights agreements and name likeness rights to the lp will not constitute excess_business_holdings within the meaning of sec_4943 law analysis sec_512 of the code excludes all royalties including overriding royalties whether measured by production or by gross or taxable_income_from_the_property and all deductions directly connected with such income from the calculation of unrelated_business_income_tax sec_4941 of the code in part imposes a tax on each act of self-dealing between a private_foundation and a disqualified_person the tax is imposed on the disqualified_person and in certain situations a tax is also imposed on the foundation_manager s participating in the act or acts sec_4941 of the code provides in part that the term self-dealing includes the direct or indirect sale exchange or leasing of property between a private_foundation and a disqualified_person furnishing of goods services or facilities between a private_foundation and a disqualified_person payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person and transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4943 of the code imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year which ends during the taxable_period a tax equal to percent of the value of such holdings plr-112870-16 sec_4943 of the code provides that the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 of the code defines permitted holdings as percent of the voting_stock reduced by the percentage of the voting_stock owned by all disqualified persons in any case in which all disqualified persons together do not own more than percent of the voting_stock of an incorporated business_enterprise nonvoting_stock held by the private_foundation shall also be treated as permitted holdings sec_4943 of the code provides that if the private_foundation and all disqualified persons together do not own more than percent of the voting_stock of an incorporated business_enterprise and it is established to the satisfaction of the secretary that effective_control of the corporation is in one or more persons who are not disqualified persons with respect to the foundation then subparagraph a shall be applied by substituting percent for percent sec_4943 of the code provides that in computing the holdings of a private_foundation or a disqualified_person as defined in sec_4946 with respect thereto in any business_enterprise any stock or other interest owned directly or indirectly by or for a corporation partnership estate_or_trust shall be considered as being owned proportionately by or for its shareholders partners or beneficiaries sec_4943 of the code provides that for purposes of sec_4943 the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources for purposes of subparagraph b gross_income from passive sources includes in part the items excluded by sec_512 sec_4946 of the code provides that the term disqualified_person means with respect to a private_foundation a person who is b a foundation_manager within the meaning of subsection b e a corporation of which persons described above including foundation_manager own more than percent of the combined voting power sec_4946 of the code provides that the term foundation_manager means with respect to a private_foundation an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those officers directors or trustees of the foundation plr-112870-16 sec_53_4941_d_-1 of the foundation and similar excise_tax regulations provides in part that the term self-dealing means any direct or indirect transaction described in sec_53_4941_d_-2 of the regulations sec_53_4941_d_-1 of the regulations provides in part that the term indirect self-dealing shall not include transactions described in sec_53_4941_d_-2 between a disqualified_person and an organization controlled by a private_foundation if- i the transaction results from a business relationship which was established before such transaction constituted an act of self-dealing without regard to this paragraph ii the transaction was at least as favorable to the organization controlled by the foundation as an arm's length transaction with an unrelated_person and iii either- a the organization controlled by the foundation could have engaged in the transaction with someone other than a disqualified_person only at a severe economic hardship to such organization or b because of the unique nature of the product or services provided by the organization controlled by the foundation the disqualified_person could not have engaged in the transaction with anyone else or could have done so only by incurring severe economic hardship sec_53_4943-10 of the regulations provides generally that the term business_enterprise includes the active_conduct_of_a_trade_or_business including any activity which is regularly carried on for the production_of_income from the sale_of_goods or the performance of services and which constitutes an unrelated_trade_or_business under sec_513 sec_53_4943-10 of the regulations provides that the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources for these purposes gross_income from passive sources includes the items excluded by sec_512 relating to dividends interest and annuities and b relating to rent and any income classified as passive for these purposes does not lose its character merely because sec_514 relating to unrelated_debt-financed_income applies to such income stock in a passive holding_company is not to be considered a holding in a business_enterprise even if the company is controlled by the foundation instead the foundation is treated as owning its proportionate share of any interests in a business_enterprise held by such company under sec_4943 ruling plr-112870-16 barring any exceptions appointing y as an officer or director of organization would result in a situation whereby payments under the license agreements would be acts of self-dealing that are prohibited by chapter of the internal_revenue_code sec_4941 imposes a tax on an act of self-dealing between a private_foundation and a disqualified_person sec_4946 defines a disqualified_person as any foundation_manager which the code defines as any officer director or trustee of the foundation and any company that is at least thirty-five percent owned by a foundation_manager if y were appointed as an officer or director of organization then y would become a disqualified_person as a foundation_manager and his wholly owned corporation company would also become a disqualified_person sec_4941 provides that self-dealing includes in part the compensation by a private_foundation for the services of a disqualified_person congress initially created the prohibition on self-dealing so as to prevent any need for costly and ambiguous fair- market evaluations between the private_foundations and insiders that congress saw as creating opportunities for avoiding taxes general explanation of the tax reform act of p date currently organization is a private_foundation that owns the intellectual_property rights to the various episodes featuring x and it grants to company the exclusive right to license lease and otherwise exploit the copyrights name and likeness rights and publicity rights in exchange for a majority interest in the profits therefrom through the license agreements and publicity rights agreement if y and company become disqualified persons through y’s appointment as a director of organization transactions under the license agreements and the publicity rights agreement would constitute acts of self-dealing between a private_foundation and its disqualified persons unless one of the self-dealing exceptions apply such as the exception described in sec_53_4941_d_-1 based on the information provided after the transfer to lp the license agreements and the publicity rights agreement between lp and company will satisfy the exception to self-dealing found in sec_53_4941_d_-1 sec_53_4941_d_-1 requires three findings for a transaction to be excepted from indirect self-dealing the transaction must stem from a business relationship that was established before the transaction constituted an act of self-dealing the transaction must be at least as favorable to the organization controlled by a private_foundation as an arm’s length transaction and either the organization controlled by the private_foundation would suffer an extreme economic hardship if it could not do business with the disqualified_person or the products or services provided by the organization controlled by the private_foundation are so unique that it would cause extreme economic hardship for the disqualified_person first the transactions under the agreements must be indirect acts of self-dealing between a subsidiary_organization of a private_foundation and a disqualified_person organization’s proposed transaction will transfer its copyrights license agreements plr-112870-16 publicity rights agreements and name likeness rights to lp creating an indirect relationship between a subsidiary_organization of the organization and disqualified_person to which the exception may apply second the three requirements of the exception in sec_53_4941_d_-1 are met under these facts organization’s business relationship with y and company related to the licensing of the rights to the show episodes began more than five years prior to organization’s ownership of the rights to the episodes the original license agreement did not involve any private_foundations thus chapter of the internal_revenue_code did not apply the business relationship was established long before the possible applicability of any self-dealing rules further the publicity rights agreement stems directly from the license agreement and the business relationship established therein organization has also provided an independent study showing that the gains from the agreements are at least as favorable as could be achieved through an arm’s length transaction and that the services provided by company and y are highly unique and could not be obtained elsewhere without a significant loss in economic value for organization and could not be provided by company to others the fact that organization is transferring these rights to lp such that the transactions at issue will be between an organization controlled by organization and the disqualified persons does not alter the finding of the requisite prior business relationship and the showing of economic harms within the meaning of sec_53_4941_d_-1 i - iii accordingly based on the representations the license agreements and publicity rights agreement between company and lp will not result in indirect acts of self-dealing for purposes of sec_4941 due to the exception in sec_53 b if organization appoints y as a director and officer ruling sec_4943 taxes any excess business holding of a private_foundation for any interest in a business_enterprise that exceeds twenty percent when combined with the holdings of all disqualified persons organization will own over thirty-five percent of both the corporation and lp and would have excess_business_holdings if either the corporation or lp were a business_enterprise sec_4943 excludes from the definition of a business_enterprise any trade_or_business at least percent of its gross_income is derived from passive sources sec_4943 and the regulations thereunder provide that passive sources include those sources of income that are excluded from unrelated_business_income in this regard we note that an indirect relationship between subsidiary organizations and disqualified persons would have existed without the formation of lp if x’s estate had transferred the corporations owning the rights and privileges to the show to organization rather than the rights and privileges separately plr-112870-16 under sec_512 and sec_512 excludes all royalties from unrelated_business_income organization’s subsidiary_corporation owns an interest in lp since organization’s proportionate share of the subsidiary_corporation is percent under sec_4943 and sec_53_4943-10 organization is treated as owning the full one percent of the lp owned by the subsidiary_corporation organization is thus considered to own percent interest in lp the subsidiary_corporation exclusively has passive_income under sec_53_4943-10 because all of its income is derived from ownership of lp thus under sec_53 c organization’s ownership of the subsidiary_corporation constitutes stock in a passive holding_company that is not considered a holding in a business_enterprise lp’s sole activity is the holding of the rights associated with x’s episodes of show and collecting royalties associated with the use therefrom generated under the agreements with company one hundred percent of the income from lp is derived from royalties which are considered passive_income under sec_512 since over percent of the partnership’s income derives from passive sources it is excluded from being a business_enterprise under sec_4943 thus organization’s ownership of partnership interests in lp does not constitute excess_business_holdings conclusion in light of the foregoing we rule as follows following the transfer of the license agreements copyrights publicity rights agreement and name likeness rights to the lp y sole owner of company will be able to serve as a director and officer of organization without violating the provisions against direct or indirect self-dealing transactions with organization within the meaning of sec_4941 and sec_53 b formation of lp and the proposed transfer of the copyrights license agreements publicity rights agreements and name likeness rights to the lp will not constitute excess_business_holdings within the meaning of sec_4943 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent plr-112870-16 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination no ruling is granted as to whether organization qualifies as an organization described in sec_501 and except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely theodore lieber senior tax law specialist tax exempt government entities cc
